COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


FRANCES SHEEHAN NARKIEWICZ

v.     Record No. 0679-04-4

FAIRFAX COUNTY SCHOOL BOARD

FAIRFAX COUNTY SCHOOL BOARD                                     MEMORANDUM OPINION*
                                                                    PER CURIAM
v.     Record No. 0694-04-4                                        AUGUST 3, 2004

FRANCES SHEEHAN NARKIEWICZ


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, on briefs), for Frances Sheehan Narkiewicz.

                 (Michael N. Salveson; Hunton & Williams, LLP, on briefs), for
                 Fairfax County School Board.


       The Workers’ Compensation Commission ruled that Frances S. Narkiewicz “remains

totally disabled due to her causally related psychiatric condition.” Narkiewicz contends the

commission erred in finding that she failed to prove that the aggravation of her pre-existing

essential tremor was causally related to her injury by accident. Fairfax County School Board

appeals the commission’s finding that Narkiewicz’s psychiatric condition was causally related to

her injury by accident. We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, for the reasons stated by the commission in its final opinion, we

affirm the commission’s award reinstating Narkiewicz’s temporary total disability benefits. See

Narkiewicz v. Fairfax (County of) School Bd., VWC File No. 208-16-97 (Feb. 27, 2004). We

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-